Citation Nr: 1215738	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-21 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to April 1987.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's currently diagnosed back disorder is not related to active service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2004 and February 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the Board considers it significant that the statements made by the Veteran and his representative throughout the relevant appeals period denote actual knowledge of the elements necessary to substantiate his claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

In light of the foregoing, the Board finds that VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the February 2009 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

Next, with respect to the duty to assist, the Board acknowledges that VA has not obtained any Social Security Administration (SSA) records in connection with this appeal, notwithstanding a February 2008 VA treatment record, which noted the Veteran's disappointment with a recent SSA decision regarding his lumbago.  While mindful that this VA treatment record suggests that outstanding SSA records may exist, the Board finds that the Veteran's own statements demonstrate that such records are irrelevant to the disability at issue.  Indeed, the Veteran has not requested that VA obtain records from SSA.  Nor has he listed SSA on any of the authorization and consent to release information forms he has submitted since filing his low back claim in July 2004.  Moreover, in March 2009, the Veteran specifically indicated that he did not know of any outstanding evidence in connection with his claim and, thus, did not plan to submit any additional information.  Through such actions, the Veteran has effectively shown that he does not consider any of his outstanding SSA records - if such records even exist -- to be pertinent to his appeal.  Accordingly, the Board finds that efforts to obtain such records are unwarranted in this instance.  Indeed, additional development in this regard would only delay the claims process, while posing no benefit to the Veteran himself.  38 C.F.R. § 3.159(c)(2); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  

Additionally, while cognizant that the Veteran has not been afforded a VA examination with respect to his claim, the Board considers such an examination unnecessary as the evidence fails to suggest any link between his current disability and his active service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In any event, the Board notes that the duty to furnish VA examinations and otherwise assist the Veteran is not boundless in scope.  On the contrary, VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A(c)(1); see Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).

In this case, VA has obtained all relevant, identified, and available evidence in connection with the Veteran's claim and has expressly notified him of any evidence that could not be procured.  Therefore, the Board finds that VA has satisfied the duty to assist provisions of law.  As no further notice or assistance to the Veteran is required to fulfill VA's statutory obligations, appellate review of his low back claim may now proceed.   Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records include only a single complaint related to the Veteran's back.  In a November 1986 service treatment report, the Veteran complained of a knee injury and back pains for the previous day.  He reported that he fell on his knee the previous night, which also caused back pain, and that the back pain could also have been caused by lifting a few objects.  On observation, the Veteran's back pain was on the right side.  No assessment was made, and the Veteran was referred for further evaluation.  In that evaluation, the Veteran complained of right side pain and right knee pain secondary to an injury in a fall the previous day.  On observation, the Veteran had a full active range of motion of the back with pain at the lower ribcage, posteroanterior and lateral, with tenderness.  The assessment was contused right knee and ribcage with strain of iliac crest muscle secondary to fall.

After separation from active service, in a June 1995 private medical report the Veteran reported that he had hurt his back five days before at work while lifting or bending.  On X-ray examination, there was slight positive narrowing at L5-S1, but the Veteran's spine was otherwise normal.  The impression was lumbar strain. 

In a January 1996 private medical report, the Veteran complained of continued back pain.  After physical examination, the impression was lumbar pain.

In a March 1997 private medical report, the Veteran complained of neck pain following a motor vehicle accident the previous day.  On physical examination, the Veteran had a left trapezius spasm.  The assessment was cervical strain.

In a May 2001 private medical report, the Veteran complained of experiencing low back pain for "quite awhile," which had increased over the previous week.  On X-ray examination of the Veteran's lumbar spine, there was slight narrowing at L5-S1, but otherwise no marked abnormality.  The assessment was low back pain, probably musculoskeletal.

In a June 2004 VA emergency department report, the Veteran complained of intermittent low back pain for over one year.  After physical examination, the assessment was chronic low back pain.

A July 2004 VA medical report stated that an X-ray of the Veteran's spine gave an impression of degenerative changes at L5 and S1.

An August 2004 VA medical report stated that magnetic resonance imaging of the Veteran's spine showed mild dehydration of L4-5 and L5-S1.

A November 2004 VA medical report stated that the Veteran first mentioned low back pain in June 2004, and that in December 2002 he had denied a history of muscular weakness or pain, as well as any bone or joint pain.  The examiner stated that the Veteran's chronic low back pain was caused by degenerative disc disease and was worsened by heavy lifting.

In a January 2008 VA emergency department report, the Veteran complained of low back pain which began the previous day "after he heard something pop in his back."
In a February 2008 VA medical report, the Veteran reported that his back pain began during active service when he was required to lift batteries.

The preponderance of the evidence of record shows that the Veteran's currently diagnosed back disorder is not related to active service.  While the Veteran's service treatment records include a single complaint of back pain, the relevant assessment was a ribcage contusion and a strain of the iliac crest muscle.  All of the Veteran's post-service back diagnoses have been related to degeneration of the L4-5 and L5-S1 discs, as there is no competent evidence of record that the Veteran's in-service ribcage contusion and a strain of the iliac crest muscle are related to his currently diagnosed spinal disc disorders.  In addition, there is no evidence of record that the Veteran experienced any post-service back symptoms prior to June 1995, approximately eight years after separation from active service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Furthermore, the preponderance of the evidence shows that the Veteran's currently diagnosed back disorder is related to a post-service injury.  The first post-service evidence of a back disorder is the June 1995 private medical report in which a slight abnormality of the disc at L5-S1 was noted, and this disc abnormality has been consistently demonstrated since June 1995.  Significantly, this disc abnormality was specifically attributed to a civilian occupational injury, which the Veteran, by his own admission, had sustained just five days earlier.  The Board considers the Veteran's initial account of that post-service injury, and its effects on his lumbar spine, to be more probative than his current assertions of low back pathology arising in service.  See Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997) (noting that lay statements rendered in connection of treatment, which predate the current appeal, are entitled to be greater evidentiary weight than assertions made in direct support of his claim for VA benefits).  

Additionally, the Board considers it significant that, following with the June 1995 civilian work injury, the Veteran was shown to have hurt his lower back in a March 1997 motor vehicle accident.  This second post-service injury serves as an additional intercurrent event, which separates the Veteran's current back pathology from the lumbar pain and related symptoms he reportedly incurred in service.  As such, that additional intercurrent event further weighs against a finding of continuity of symptomatology since the Veteran's active duty.  See Reiber v. Brown, 7 Vet. App. 513 (1995); Schroeder v. Brown, 6 Vet. App. 220 (1994).  

In any event, the Board observes that there is no medical evidence of record that relates any of the Veteran's currently diagnosed symptoms to his active service.  On the contrary, the report of the November 2004 VA medical examination specifically states that the Veteran's chronic low back pain was caused by degenerative disc disease, which was first documented after his June 1995 workplace injury.  The Board observes that such a clinical finding suggests a nexus between a current disability and post-service trauma, as opposed to any injury or event in service.  As such, that clinical finding constitutes additional unfavorable probative evidence in connection with the Veteran's claim.

Next, the Board recognizes that the Veteran himself is competent to state that he experienced back pain during active service and in the wake of his separation.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  Nevertheless, the Board finds that the other competent evidence of record preponderates against a finding of continuity of symptomatology since separation.  First, there is no evidence that the Veteran sought treatment for back symptoms at any point between November 1986 and June 1995.  Second, when the Veteran did begin seeking treatment for back symptoms, he did not report a history of back pain extending back nearly a decade.  Instead, the Veteran reported that the back pain was caused by a workplace accident.  Indeed, the Veteran did not make any remarks in any medical reports which indicated the existence of back symptomatology prior to June 1995 until the February 2008 VA medical report.  The latter was prepared more than 12 years after he began seeking regular treatment for back symptoms.  Thus, the Veteran's own prior statements, documented throughout his post-service treatment records, effectively weigh against his current assertions of continuous low back symptoms since active service.  Madden, supra. 

Even if the Veteran's lay assertions were wholly favorable to his claim, however, the Board would not consider those statements sufficient to prove that his currently diagnosed back disorder is service-related.  That is because questions of medical diagnosis and causation lie beyond the range of common experience and common knowledge and, thus, require the special knowledge and experience of a trained physician.  As the Veteran himself is not a physician, he is not competent to opine that his currently diagnosed back disorder is related to active service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, there is no other competent evidence that relates the Veteran's currently diagnosed back disorder to his active service. 

In light of the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's currently diagnosed back disorder is unrelated to his active service.  Therefore, his claim for service connection for a back disorder must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is not for application where, as here, as the preponderance of the evidence weighs against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a low back disorder is denied.



____________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


